Case 18-15996-elf       Doc 60     Filed 10/03/19 Entered 10/03/19 13:00:13            Desc Main
                                   Document Page 1 of 1

                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: Jeffrey A. Brennan and Margaret J.   CHAPTER 13
 Brennan,
         Debtors.                            BANKRUPTCY CASE NUMBER
 ____________________________________        18-15996/ELF
 Carrington Mortgage Services, LLC as
 servicer for Bank of America, N.A.,         11 U.S.C. § 362
         Movant,
 v.
 Jeffrey A. Brennan and Margaret J. Brennan,
         Debtors,

 William C. Miller, Trustee,
  Additional Respondent.
                                            ORDER

        AND NOW, this ______3rd               October
                                   day of ______________,     2019, after notice to all required
parties and certification of default under the terms of this Court’s Order of February 15, 2019 it
is

       ORDERED that the automatic stay under 11 U.S.C. § 362, is MODIFIED to allow
Movant, or its successors, if any, to proceed with, or to resume proceedings in Mortgage
Foreclosure, including, but not limited to Sheriff's or Marshal's Sale of 109 East Manoa Road,
Havertown, PA 19083; and to take action, by suit or otherwise as permitted by law, in its own
name or the names of its assignee, to obtain possession of said premises; and it is



       FURTHER ORDERED that Rule 4001(a)(3) is not applicable and Movant, or its
successors, if any, may immediately implement this order.




                                     ______________________________________
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
